per curiam:
Con motivo de una comunicación del Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspec-ción de Notarías, expositiva de que el notario Víctor E. Vázquez Bracero no había rendido numerosos índices no-tariales, advenimos en conocimiento de que estaba pade-ciendo de una demencia senil temprana. Como consecuen-cia, ordenamos el 29 de mayo de 1992 a la Procuradora General que iniciara un trámite bajo la Regla 13.1 de nues-tro Reglamento, 4 L.P.R.A. Ap. I-A.
En cumplimiento de esa encomienda, el 6 de agosto de 1992, la Procuradora General rindió su informe. Con vista a la documentación que acompaña, nos plantea que todos los familiares inmediatos del licenciado Vázquez Bracero, al igual que su abogado Jaime B. Biaggi Busquets, coinci-den en que la condición de demencia senil temprana lo descalifica de manera absoluta para ejercer la profesión legal. Esa condición y conclusión está avalada en dos (2) declaraciones juradas suscritas por los médicos Luis R. Cuevas Vélez y Edgar J. Vázquez González, unidas al expediente.
HH
Los hechos expuestos trazan el rumbo decisorio sin ne-cesidad de ulterior trámite.
Ineludible, pues, bajo la Regla 13.1 de nuestro Regla-mento, supra, por razón de sufrir la condición incapaci-tante de demencia senil temprana, es decretar la separa-ción de la profesión de abogado al licenciado Vázquez Bracero.
Este decreto no se considera un desaforo, sino una me-dida de protección social.

*908
Se dictará la correspondiente sentencia.